Citation Nr: 0121812	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to waiver of recovery of inpatient and outpatient 
medical copayment debt.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1949 to November 
1952.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Committee on Waivers and Compromises (Committee), from the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

FINDINGS OF FACT

1.  The veteran failed to correctly report all income earned 
in 1995 to VA.

2.  The failure to correctly report his income for 1995 
caused the veteran's classification for medical treatment and 
payment purposes to be changed from Mandatory Care to 
Discretionary Care; this action created a debt of $951 for 
inpatient and outpatient medical copayments.

3.  The veteran was at fault in the creation of the 
overpayment at issue.

4.  The veteran's income and expenses are essentially equal.


CONCLUSION OF LAW

Recovery of the inpatient and outpatient medical copayment 
debt in the amount of $951 would be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under  a law administered by 
VA.  In the instant case, the veteran has not identified any 
additional evidence which he has requested VA to assist him 
in obtaining, and the RO has provided the veteran with notice 
provisions applicable to the issue on appeal.  In short, the 
Board finds that the RO complied with any requirement which 
the VCAA might have imposed in this case, and the Board will 
proceed to decide the current appeal.  See Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

VA medical records dated in August 1996 indicate that the 
veteran underwent nasal septoplasty.  Due to a difference 
between the income reported by the veteran and his actual 
income, the veteran's classification was changed from that of 
Mandatory Care to Discretionary Care.  As a result of this 
change, a debt of $951 for inpatient and outpatient medical 
copayments related to the August 1996 nasal septoplasty was 
created.

In October 1998 the Committee determined that the veteran was 
at fault in the creation of the debt and denied the veteran's 
September 1998 request for entitlement to waiver of recovery 
of the $951 debt for inpatient and outpatient medical 
copayments.

The Board notes that the veteran has not disputed that he was 
at fault in the creation of the debt in issue.  Upon a review 
of the facts in this case, the RO concluded that the veteran 
had not demonstrated fraud, willful misrepresentation, or bad 
faith in the creation of the overpayment now at issue.  The 
question remaining is whether it would be against equity and 
good conscience for VA to require repayment of the instant 
indebtedness.

Applicable law states that there shall be no recovery of such 
an indebtedness under laws administered by the Secretary of 
Veterans Affairs when it is determined that such recovery 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a).  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  38 C.F.R. § 1.965(a).  In making such a 
decision, consideration will be given to such things as the 
relative fault of the debtor vis-à-vis VA, whether collection 
of the debt would deprive the debtor of life's basic 
necessities, whether withholding all or part of the 
appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the appellant's reliance on 
VA benefits resulted in his relinquishment of a valuable 
right or his incurrence of a legal obligation.  Id.

Under the circumstances, the Board is compelled to conclude 
that the veteran was at fault in the creation of the 
indebtedness, in that he did not properly report his income.  
However, the Board concurs with the RO that the veteran did 
not act in bad faith or intentionally misrepresent his 
income.  The question thus becomes whether collection of the 
$951 would subject the veteran to economic hardship by 
depriving him of life's basic necessities.

The most recent Financial Status Report submitted by the 
veteran reflected that his income exceeded his expenses by 
approximately $176 per month.  However, the veteran noted 
that in filling out the report, he had not included any 
expenses related to automobile or household repairs.  The 
Board finds that the veteran's income and expense are 
essentially equal.  Resolving all doubt in the veteran's 
favor, the Board finds that collection of the $951 debt in 
this case would violate the principles of equity and good 
conscience.


ORDER

Waiver of the recovery of inpatient and outpatient medical 
copayment debt in the amount of $951 is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

